Citation Nr: 0201195	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  96-45 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right knee instability, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
right knee disability other than instability, currently rated 
as 10 percent disabling.

3.  Entitlement to service-connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from January 1980 to 
December 1982.

This appeal arises from a July 1996 decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
denied entitlement to an increased rating for a service-
connected right knee disability, evaluated as 10 percent 
disabling, and denied entitlement to service connection for a 
left knee disability.  

The Board remanded the appellant's claim for further 
development in September 1999.  Further development was 
undertaken and, by a September 2000 rating decision, the RO 
granted a 10 percent disability rating for instability of the 
veteran's right knee separate from the 10 percent rating 
previously assigned on account of other manifestations of 
service-connected disability.  Consequently, the rating issues 
now before the Board include entitlement to a higher rating 
for instability and a higher rating for other service-
connected disability of the right knee.  (Although the 
September 2000 rating decision referred to the disability 
caused by instability as one for which service connection had 
just been granted, the Board notes that the original award of 
service connection for knee disability in September 1986 
referred to the service-connected disability as including all 
residuals of knee surgery.  Thereafter, it appears clear from 
the content of October 1995 and July 1996 rating decisions 
that lateral instability was specifically considered when 
evaluating the extent of the veteran's service-connected 
disability.  Therefore, the Board does not view the recent 
award of a 10 percent rating as an original compensation award 
for the service-connected disability.  See Fenderson v. West, 
12 Vet. App. 119 (1999).)  

The Board notes that claims of entitlement to service 
connection for residuals of a left ankle injury, residuals of 
a right ankle injury, a back disability, a skin rash, and 
residuals of insect bites were denied by the Board in 
September 1999 on the basis that these claims were not well 
grounded.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among 
other things, the new law eliminated the concept of a well-
grounded claim, redefined VA's obligations with respect to 
the duty to assist, and superceded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist a claimant in 
developing a claim that was not well grounded.  The new law 
was made applicable to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet final as of that 
date.  See 38 U.S.C.A. § 5107 note (West Supp. 2001).  It 
also applies to any denial that became final during the 
period beginning July 14, 1999, if such denial was issued 
because the claim was not well grounded, and a timely motion 
for review is made.  Id.  (The veteran's attention is 
directed to these provisions because the basis of the 
September 1999 Board denial of service connection was that 
the five claims mentioned above were found to be not well 
grounded.)

(Consideration of the claim of service connection for left 
knee disability and the claim for a higher rating for right 
knee disability other than instability is deferred pending 
completion of the development sought in the remand below.)


FINDING OF FACT

The appellant experiences no more than slight instability in 
his right knee.



CONCLUSION OF LAW

An evaluation greater than 10 percent for service-connected 
instability of the right knee is not warranted.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Right Knee Instability

As noted in the introduction to this decision, the Veterans 
Claims Assistance Act of 2000 was enacted during the pendency 
of this appeal.  Among other things, this law established 
certain notice requirements and redefined the obligations of 
VA with respect to the duty to assist.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  In the veteran's case, the 
Board finds that, by virtue of the Statement of the Case and 
the Supplemental Statements of the Case issued during the 
pendency of the appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate his claim for an 
increased rating for right knee instability.  The RO also 
made reasonable efforts to obtain relevant records identified 
by the appellant and, in fact, it appears that all evidence 
identified by the appellant relative to this claim has been 
obtained and associated with the claims folder.  VA 
examinations were conducted in February 1996, April 1997, and 
February 2000, and copies of the reports were associated with 
the file.  A hearing at the RO was conducted, and a 
transcript was associated with the claims folder.  Under 
these circumstances, and particularly because VA examinations 
have specifically addressed the degree to which the veteran 
experiences instability, as required by the pertinent rating 
criteria, there is no reasonable possibility that further 
development would result in the procurement of additional 
evidence to support a higher rating.

In evaluating the appellant's request for an increased rating, 
all of the medical evidence of record, including the 
appellant's relevant medical history is considered.  38 C.F.R. 
§ 4.2 (2001); Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2001).  Separate diagnostic codes identify the various 
disabilities.  The provisions of 38 C.F.R. § 4.1 (2001) 
require that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994). 

For slight recurrent subluxation or lateral instability, a 10 
percent disability rating is warranted; for moderate recurrent 
subluxation or lateral instability, a 20 percent rating is 
warranted; for severe recurrent subluxation or lateral 
instability, a 30 percent rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).

In the veteran's case, his service medical records reveal 
that he had a right lateral meniscal tear in 1982.  An 
arthroscopic partial meniscectomy was performed.  A VA 
hospital summary for a period of admission in March 1986 
indicates that the appellant had a history of having had 
cartilage excised from his right knee.  A February 1987 VA 
hospital summary shows that he was admitted for removal of a 
right popliteal cyst from the back of his right knee.  A VA 
hospital summary for a period of admission in May 1988 
indicates that he underwent arthroscopic debridement of the 
patella, medial meniscus and lateral joint space of the right 
knee.  The diagnosis was internal derangement of his right 
knee.  In April 1989, he underwent a repair of a fascia 
defect of the left popliteal space.  A December 1994 VA 
hospital summary indicates that the appellant had 
arthroscopic debridement of his right knee with removal of a 
loose body.

A VA examination was conducted in August 1995.  The appellant 
complained of difficulty kneeling due to his right knee 
disability.  He claimed that his knee felt unstable, but on 
examination, his knee was found to be stable. 

A January 1996 treatment record entry shows that the 
appellant continued to complain of knee pain.  He claimed to 
have swelling sometimes.  Examination revealed, among other 
things, that his knees were stable.  His right knee showed 
slight swelling but was not acute.  Physical therapy was 
recommended. 

A VA examination was conducted in February 1996.  The 
appellant complained of anterior and posterior pain of his 
right knee.  The examiner reported that lateral instability 
could not be detected.  

At a December 1996 RO hearing, the appellant testified 
regarding his right knee disability.  He claimed that he had 
pain in his knee, and that it seemed as if his kneecap would 
shift.  He also claimed that his leg would go to "sleep."  
He reported that his knee would lock and hurt if he walked 
far.  

A VA examination was conducted in April 1997.  The appellant 
complained of bilateral knee pain.  He wore a sleeve-type 
brace with side hinges on his right knee.  The examiner 
observed that the appellant appeared in no acute distress.  
He walked with a right antalgic gait and tended to lean well 
over his right hip when he stepped on that side.  Both knees 
were stable to anterior/posterior and varus/valgus stress 
testing. 

A VA examination was conducted in February 2000.  The veteran 
reported that he had worn a right knee brace for the previous 
ten years for support and occasionally used a cane for 
ambulation.  The examiner observed that the appellant had a 
normal gait, and normal heel to toe walking.  There was a 
small hint of a limp over the right lower extremity with heel 
walking.  This was felt to be mostly secondary to muscle 
atrophy.  The appellant had a fairly stable gait.  He wore a 
brace which he removed for the examination.  The knee 
examination was significant for a normal alignment 
clinically.  On examination for stability, there was a slight 
opening at 30 degrees of flexion laterally with varus stress 
of the right knee.  The appellant was otherwise stable with 
anterior and posterior, as well as valgus stress of the knee.  

Given the evidence described above, the Board finds that an 
evaluation greater than the 10 percent rating already assigned 
for instability is not warranted.  Specifically, the Board 
notes that, while the appellant complained of right knee 
instability, instability could not be detected during the 
February 1996 examination and his knee was stable to 
anterior/posterior and varus/valgus stress testing in April 
1997.  He had only a slight opening at 30 degrees of flexion 
with varus stress in February 2000.  At no time was 
subluxation found.  Therefore, the Board concludes that, 
despite the veteran's use of a brace, his disability is not 
manifested by lateral instability or subluxation of such a 
degree to warrant a higher rating under Diagnostic Code 5257.  
38 C.F.R. § 4.71a.  In other words, absent a showing of 
lateral instability except only slightly at 30 degrees of 
flexion, it can not be said that his disability results in 
either moderate or severe disability as contemplated by these 
rating criteria.  The Board finds that the preponderance of 
the evidence is against the claim.


ORDER

An increased rating for right knee instability is denied.


REMAND

When the Board remanded this case in September 1999, it noted 
that previous examinations of the veteran's right knee 
referred to complaints of pain and to specific findings 
regarding limitation of motion.  A VA examiner specifically 
noted in April 1997 that the veteran experienced functional 
impairment because of right knee pain.  The examiner 
indicated that the functional impairment was "mild."  In 
its remand, the Board noted that the difficulty in rating 
functional loss due to pain on use was recognized by the 
Court in the case of DeLuca v. Brown, 8 Vet.App. 202 (1995).  
There, the Court noted that the VA examination relied upon to 
rate the veteran's disability had merely included findings as 
to the range of motion at the time of the examination without 
accounting for factors enumerated in 38 C.F.R. § 4.40.  The 
Court cited the case of Bierman v. Brown, 6 Vet.App. 125, 129 
(1994) in which 38 C.F.R. § 4.10 was quoted for the 
proposition that a rating examination must include a "full 
description of the effects of disability upon the person's 
ordinary activity."  DeLuca, at 206 (emphasis added).  In 
order to effectuate this requirement, the Court explained 
that, when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  This is what was asked for in the Board's 
September 1999 remand.  

When examined by VA in February 2000, the veteran's 
complaints of pain were again noted, and clinical findings 
relative to his knee were made, but no attempt was made to 
quantify the veteran's pain as required by DeLuca.  The 
examiner noted that the veteran indeed experienced flare-ups, 
and this conclusion appears to have been consistent with the 
veteran's report of pain that waxes and wanes, and that is at 
times so bad that any ambulation is prevented.  The examiner 
summarized such problems as causing at least mild functional 
limitations except when there was a flare-up.  It was felt 
that, during flare-ups, the veteran's knee was "severely 
limiting."  What is not clear from the examiner's assessment 
is how often the veteran experiences such flare-ups, or more 
importantly, how these problems equate to pertinent rating 
criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(2001).  Consequently, it may be said that the examination 
report was not responsive to the mandate of DeLuca that the 
examiner express the functional losses experienced by the 
veteran in terms that can be used to apply the criteria of 
the applicable diagnostic codes.  For example, while a 
veteran may have normal range of motion demonstrated in a 
clinical setting, his functional loss due to pain or flare-
ups may be comparable to a disability level contemplated by 
more severe limitation of motion.  If so, he must be rated 
accordingly.  The only way to apply this rule is for the 
examiner to provide his/her best judgment as to what level of 
disability is caused by the pain or flare-ups, etc., and to 
report such an opinion in terms that can be used to apply the 
rating criteria.  In order to obtain this kind of evidence, 
another remand is required.  Stegall v West, 11 Vet. App. 268 
(1998); 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (citing 
Stegall v. West, VA indicates that an appellant has a right 
to have a RO comply with all remand orders).

Turning to the claim of service connection for left knee 
disability, the Veterans Claims Assistance Act of 2000 
requires, as noted above, that VA assist the veteran in the 
development of evidence necessary to substantiate his claim.  
In the present case, the evidence shows that the veteran has 
left knee arthritis.  The veteran contends that such a 
disability either began during military service, or was 
caused or made worse by his service-connected right knee 
disability.  This information shows current disability and 
indicates that the disability may indeed be associated with 
military service.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  
Because the record does not contain sufficient medical 
evidence to decide whether the left knee disability is in 
fact related to military service, or to service-connected 
disability, medical opinion evidence must be obtained.  Id.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be asked to 
identify all sources of treatment for any 
knee disability.  Any record not 
previously obtained should be associated 
with the claims file.

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination.  The purpose of the 
examination is to determine the etiology 
of any current left knee disorder and the 
level of functional debility caused by 
right knee problems other than 
instability, particularly arthritis.  Any 
necessary tests or studies should be 
conducted.  The claims file should be 
made available to and reviewed by the 
examiner prior to the requested study.  

On the service connection question, the 
examiner should be asked to respond to 
each of the following:  (a) list the 
diagnoses of all left knee disorders the 
appellant currently has; and (b) with 
regard to each diagnosis listed, state 
whether it is at least as likely as not 
that the disorder first became manifest 
in service or within one year of the 
appellant's separation from service; and 
whether it is at least as likely as not 
that the disorder is due to or made worse 
by the appellant's service-connected 
right knee disability.  If made worse by 
the right knee disability, the examiner 
should indicate the level of left knee 
disability attributable to the right 
knee, if feasible.  If the examiner is 
unable to address any inquiry, the 
reasons should be clearly stated.

The examiner should also obtain a 
detailed history regarding the extent of 
pain and flare-ups caused by service-
connected right knee arthritis.  The 
frequency of each should be noted.  Each 
functional loss experienced by the 
veteran should be identified and the 
aggregate impairment, whether due to 
pain, flare-ups, etc., should be equated 
to limitation of motion beyond that shown 
clinically.  DeLuca, supra.  (If this is 
not feasible, the examiner should so 
state, and explain why.)

3.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2001) are fully satisfied. 

4.  Thereafter, the RO should re-
adjudicate the remanded claims.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
remanded issues.  The regulatory period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


